Title: William Short to John Jay, 4 April 1790
From: Short, William
To: Jay, John



Dear Sir
Paris April the 4th. 1790

I have the honor of forwarding for the President of the United States, a letter from Count D’Estaing which he submitted to my inspection some days ago. He had concieved the present a favorable moment for carrying into execution the plan there proposed, for the reasons mentioned in his letter. He had hoped that the influence and credit which M. de la fayette enjoys would have been sufficient to put it in motion, and that being once candidly and fully examined by the parties concerned it would have appeared so clearly for their mutual interests as to have removed all difficulties. A late conversation which he has had with M. de Montmorin however shews him that no step will be taken by this court at present. Still as the idea of the Count D’Estaing seems to be really approved by the Minister and by M. de la fayette the only persons, to whom it has been as yet submitted, except myself, it is very probable that it, or something like it, may be brought under consideration as soon as the internal affairs of this country allow the ministry to carry their attention abroad. This circumstance will necessarily suggest the propriety of the Resident of the United States at this court being furnished with the ideas which may be thought useful.-As to my private opinion which I formed immediately on the subject being presented to me, it was that the Court of Madrid would not be induced to listen to the proposal, and that therefore the impracticability of it rendered all reasoning respecting it vain. I was soon after confirmed in this opinion by the observations of the minister made to Count D’Estaing.-It is only therefore under the supposition that a change of circumstances may bring on this subject in future as a matter of serious consideration, that I would add that it appears to me it should be viewed by the United States under the following aspects. 1. as a means of securing the free navigation of the Mississipi. 2. of cultivating the friendship of Spain, or at least removing the most powerful obstacle to the good will of a nation which may be induced to serve us essentially with respect to the piratical States. It is useless here to go into a variety of reflexions to which the respective situation of the two countries would then give rise. 3. as a means of extending our commerce in the Indies, without the guarantee mentioned in the letter.-A subject which has connexion with this plan has been under debate for some days. I mean the privilege of the East India company. After a very warm and animated discussion it was decided  yesterday evening that the ‘commerce beyond the cape of Good hope should be free.’ The large trading towns had a considerable influence on this decision. They all petitioned for the abolition of the privilege, and many interwove in their petitions, among other expressions of patriotism, a promise to recieve and support the credit of the assignats, about to be emitted by the national assembly.-The first object of these assignats was merely to facilitate the sale of ecclesiastical property, but it seems now very certain that the assembly will be forced to go farther and convert them into an absolute paper money, to be a legal tender in all cases whatsoever. This important question is to be brought on in a day or two.
Several plans for organising the judiciary have been laid before the assembly: as yet they have only decided the order in which the subject shall be discussed. It seems very certain from the present dispositions of the assembly that juries will be established in criminal and probably in civil cases. Judges will be named by popular elections and for a fixed term. All parties seem to consider Judges for life as dangerous to liberty. This false idea arises from the abuse of power exercised by the Parliaments of this country. Time and experience alone can correct many other errors which prevail here, and which might naturally be expected to prevail in an assembly under the circumstances of the present. The opinions of men like a pendulum, frequently fix at the true point only after vibration.
The organisation of the army was some time ago under the consideration of the assembly. It has been delayed on account of the plan of the Minister of war being not accepted in the King’s council. The Minister adheres to his plan, and offers his resignation. Hitherto the King has not accepted his resignation, so that no plan is as yet submitted to the assembly. This delay however cannot continue long as the King will necessarily accept either the Minister’s plan or his resignation. Several are already spoken of as his successor, but without any kind of certainty.
A discovery has been lately made of a design to counteract the present revolution, formed by the Count de Maillebois an old and experienced General officer who some years ago went into the service of Holland. It is said he was betrayed by his Secretary. It is certain he left this country immediately on suspecting the treachery and went to Breda of which place he is Governor. Several persons have been already examined relative to this discovery; as yet little is known with certainty. It will probably turn out merely the reverie of an intriguing enterprizing mind. The outlines of the plan are  that the Kings of Spain, Sardinia and Naples were to furnish certain sums of money and men, to enter France in different directions at the same time, secure the King’s retreat to them &c. &c.-These conspiracies either real or supposed serve to continue the zeal of the armed militia and will probably produce no other effect.-I mentioned to you some time ago that the Chatelet were proceeding to discover the authors of the insurrection of the 5th. of October. It is said their researches continue with considerable activity, and it is thought several members of the national assembly will be found to be inculpated in that affair. No body doubts that the expedition to Versailles was effected by a faction who had views of a very criminal nature. They failed in their object as well on account of the King’s refusing to quit Versailles and retire to Metz, as the conduct of the French grenadiers, who entirely devoted to the Marquis de la fayette, became the protectors of the Royal family as soon as the posts which they desired, were put into their possession. Whether sufficient juridical proofs will be obtained of the crimes of the heads of the faction, or whether it will be thought prudent to prosecute them with rigour, time only can determine.
Of the fugitives of rank and distinction who left this country on account of the revolution not many have ventured yet to return, though it is certain they might do it with safety. The Prince de Conti however has given them an example which it is probable many of them will follow. He arrived here unexpectedly the day before yesterday, went to his district and took the oath of citizen. He was well recieved and particularly by the poorer classes of people to whom he distributed money, besides leaving with the members of the district a considerable sum for the poor of their quarter. The absence of so great a number of the rich inhabitants of the capital has been severely felt by the artists and merchants of all kinds, and as they compose for the most part the armed bourgeoisie there is no doubt they will exert themselves to preserve such order as may encourage others to return.
  The administrators of the post have advertised that the Packetboats shall sail regularly in future from L’Orient for the United States every two months to begin the 15th. of May next. This conveyance has hitherto been so variable and so uncertain that it will be a long time before it will acquire a sufficient confidence to induce people to rely on it. One thing however which will facilitate the conveyance, and which the administrators here desire much to effect, is an arrangement by which the necessity of franking letters from hence to America and vice versa may be avoided.  M. D’Oigny who is at the head of the administration has long desired that the arrangement should take place. He proposed it some time ago to Mr. Jefferson and has since mentioned it to me. Finding no person here authorized to treat on that subject I have no doubt he will instruct some person at N. York to make proposals respecting it. Persuaded that it will add facility to the communication between the two countries and consequently be useful to both of them, I hope that arrangements will be entered into without difficulty.
The treaty which has been for some time negotiating between Prussia and Poland was precipitately signed on the 15th. of March, and is a strong proof of the impolicy of a nation’s forming it’s foreign connexions by the intervention of a numerous assembly. The King of Prussia had first made such proposals as it was impossible to accept, particularly as he required the cession of the sovereignty of Dantzick and Thorn. The commission of foreign affairs rejected these proposals in such a manner on the 10th. of March as displeased and alarmed M. Lucchesini the Prussian negotiator. The King of Poland had concieved hopes after this, that he should be able to carry on the two treaties, of alliance and of commerce, at the same time, and by that means secure certain commercial advantages which now depend on the good will of the Prussian cabinet. M. de Lucchesini however found means to excite fears in the diet that the King of Poland still preserved his attachment to the interests of Russia. The proposals of that court for a peace in which a condition was required, that it should be established as an article of the constitution of Sweden, that the King should not make war without the consent of the States, gave him an opportunity of acting on the minds of the diet by assuring them that Russia would interfere in the constitutions and government of all the powers of the North and particularly of Poland, which she had long considered as one of her provinces, that experience had taught them what they were to expect from that order of things. These arguments soon became proofs and spread a panic through the diet that rendered them as impatient as the cabinet of Berlin desired them. The consequence was, to the astonishment of every body, a signature on the 15th, of a defensive treaty of alliance between the two countries, leaving the articles of a treaty of commerce to be regulated and concluded as soon as possible.
A treaty has been also concluded offensive and defensive, between Prussia and the Ottoman Porte. This insures the continuation of the war, and probably Prussia has already become an active  party before this time. Preparations have been long making in every part of the North. The King of Hungary has put the Marechal Laudhon at the head of the war department. He will command in person the troops in Bohemia. The Prince of Saxe-Cobourg succeeds him in the command of the principal army against the Turks. The King himself will remain at Vienna, and though the most pacific sovereign in Europe, will probably be forced to have an active military reign. The various parts of his dominions are all insisting on the revival of their ancient privileges. The offers he has made the Belgick provinces though not accepted by them will be plead by the States of Hungary, Bohemia, &c. The citadel of Antwerp, agreeably to capitulation surrendered to the patriotic troops on the 29th. of March. Thus the Province of Luxemburgh the only part of these countries which remains subject to the house of Austria. It is said the party of the States and Vandernoot lose ground at Brussels and that the popular party gain daily.—I take the liberty of inclosing you a letter for the Secretary of the treasury, and beg you to be assured of the sentiments of attachment with which I have the honor to be, Sir, your obedient servant,

W: Short

